                  Case 21-10527-JTD             Doc 449           Filed 05/13/21     Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )    (Jointly Administered)
                                                              )    Ref. Docket No. 440

               ORDER AUTHORIZING DEBTORS TO EXTEND, AS NECESSARY,
              CERTAIN DEADLINES UNDER THE (I) BID PROCEDURES ORDER;
             (II) TX DEBTORS’ FINAL DIP ORDER; (III) PA DEBTORS’ FINAL DIP
                      ORDER; AND (IV) CA DEBTORS’ FINAL DIP ORDER

          Upon the Debtors’ Motion for Entry of an Order Authorizing Debtors to Extend Certain

Deadlines Under the (I) Bid Procedures Order; (II) TX Debtors’ Final DIP Order; (III) PA

Debtors’ Final DIP Order; and (IV) CA Debtors’ Final DIP Order (the “Motion”)2 of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”); the Court finding that

(a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

(c) venue of these Cases in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court finding that it may enter a final order consistent with Article III of the United States

Constitution; and a hearing (if any) having been held to consider the relief requested in the Motion;

and upon the record of the hearing (if any) and all proceedings had before the Court; and the Court




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Motion.

                                                          1
               Case 21-10527-JTD           Doc 449    Filed 05/13/21      Page 2 of 3




having determined that the relief requested in the Motion is in the best interests of the Debtors,

their estates, and their creditors; and it appearing that the notice of the Motion having been given

as set forth herein was appropriate and that no other or further notice need by given; and objections,

if any, to the Motion having been overruled, withdrawn, or otherwise resolved at the hearing; and

after due deliberation and good and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED to the extent set forth herein.

               2.      The Sale Process Milestones and corresponding DIP Milestones may be

extended, subject to paragraph 3 below, to the following outside dates:

                     Extended Date                             Event
                                             Deadline to Notify Potential Bidders of
               May 28, 2021 at 5:00 pm
                                             Qualified Bid Status
               May 28, 2021 at 5:00 pm       Deadline to File Auction Notice
               June 2, 2021 at 10:00 am      Auction(s)
                                             Deadline to File Notice of Successful
               June 4, 2021 at 5:00 pm
                                             Bidder
               June 7, 2021 at 4:00 pm       Deadline to Object to Sale(s)
                                             Sale Hearing
               June 8, 2021 at 1:00 p.m.     Adequate Assurance Objection Deadline
                                             for Non-Stalking Horse Bidders
               June 9, 2021                  Deadline for Entry of Sale Order(s)
               June 10, 2021                 Deadline to Close Transaction(s)

               3.      The Debtors are authorized, as necessary and after consultation with the

Consultation Parties and consent of the DIP Lenders, as necessary in accordance with the Final

DIP Orders, to extend the Sale Process Deadlines and the related DIP Milestones to the outside

dates set forth above. The Debtors may, after consultation with the Consultation Parties, set

deadlines earlier than those set forth above. To the extent that any Auction is set for a date prior

to June 2, 2021, the Debtors shall file a notice not later than 5:00 pm Eastern time on the date that

is two (2) calendar days prior to the date of such earlier Auction, which will set forth: (i) the new

                                                  2
               Case 21-10527-JTD          Doc 449      Filed 05/13/21      Page 3 of 3




date of the Auction; (ii) the deadline to file the Notice of Successful Bidder; (iii) the Sale Objection

Deadline; and (iv) the date and time of the Sale Hearing and Adequate Assurance Objection

Deadline for Non-Stalking Horse Bidders. Further, the Sale Objection Deadline shall be no less

than three (3) calendar days from the date that the Debtors file the Notice of Successful Bidder.

               4.      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Order.




        Dated: May 13th, 2021                              JOHN T. DORSEY
        Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                   3
